     Case: 1:19-cv-00013-SNLJ Doc. #: 7 Filed: 03/08/19 Page: 1 of 5 PageID #: 16



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF MISSOURI
                                   SOUTHEASTERN DIVISION

ALLIED INSURANCE CO. OF
AMERICA, as subrogee of Gloss Roots by
Escarlate, LLC
                                                                 Case No.: 1:19-cv-00013-ACL
              Plaintiff,

v.

ECOVACS ROBOTICS, INC.

              Defendant.


MOTION OF DEFENDANT ECOVACS ROBOTICS, INC. TO DISMISS FOR LACK OF
                    PERSONAL JURISDICTION

         Defendant Ecovacs Robotics, Inc. (“Ecovacs”), by and through undersigned counsel,

respectfully request, pursuant to Fed. R. Civ. P. 12(b)(2), that the Court dismiss Plaintiff’s

Complaint without prejudice. Dismissal is appropriate for the following reasons:



         1.         Plaintiff, Allied Insurance Company of America (hereinafter “Allied”) as a

subrogee of Gloss Roots by Escarlate, LLC (hereinafter “Gloss Roots”) filed a two-count

complaint against Ecovacs asserting claims of strict products liability (Count I) and negligence

(Count II) related to a fire allegedly caused by an alleged defect in the EyeVac Vacuum.1



         2.         Allied issued a summons to Ecovacs in the State of California in an effort to

obtain service on the purported manufacturer of the EyeVac Vacuum.




1
 Defendant was served with the Complaint on or about January 28, 2019. On February 14, 2019, before a response
was due, Plaintiff’s counsel agreed to an extension of time for Defendant to respond to the Complaint until March 8,
2019.
  Case: 1:19-cv-00013-SNLJ Doc. #: 7 Filed: 03/08/19 Page: 2 of 5 PageID #: 17



       3.      Ecovacs is not the manufacturer of the EyeVac Vacuum.



       4.      Ecovacs is a corporation incorporated under the laws of the State of Delaware and

has a principal place of business in the State of California.



       5.      Ecovacs has not engaged in the business of manufacturing the EyeVac Vacuum

for entry into the stream of commerce.



       6.      Ecovacs has not engaged in the business of selling, marketing, advertising,

distributing, branding, or shipping the EyeVac Vacuum.



       7.      Ecovacs manufactures, sells, markets, advertises, distributes, brands, and ships

two robotic vacuum cleaners, namely, the DEEBOT, a floor cleaning robot, and the WINBOT, a

window cleaning robot.



       8.      Ecovacs has entered into contracts in the State of Missouri with respect to the

distribution and advertising of the DEEBOT and the WINBOT.



       9.      Ecovacs is not licensed to do business in the State of Missouri, it is not registered

to do business in the State of Missouri, and it does not have a registered agent within the State of

Missouri.



       10.     Ecovacs has not sold or shipped any EyeVac Vacuums to the State of Missouri.




                                                  2
  Case: 1:19-cv-00013-SNLJ Doc. #: 7 Filed: 03/08/19 Page: 3 of 5 PageID #: 18



       11.     Ecovacs does not have any agents, offices, employees, or property within the

State of Missouri.



       12.     Ecovacs owns no assets within the State of Missouri.



       13.     Ecovacs does not own, use, or possess any real property located in the State of

Missouri.



       14.     Ecovacs has not committed a tortious act within the State of Missouri.



       15.     No specific jurisdiction exists over Ecovacs in that it has not manufactured the

EyeVac Vacuum which is the subject of the litigation. This litigation did not arise from

Ecovacs’ contacts within the state of Missouri, and as such cannot support the Court’s exercise

of personal jurisdiction under the auspices of Missouri’s long-arm statute or the Due Process

Clause of the United States Constitution.



       16.     No general jurisdiction exists over Ecovacs in that Missouri is neither Ecovacs’

state of incorporation nor its principal place of business. Moreover, Ecovacs’ contacts and

affiliations within the state of Missouri are not continuous and systematic such that Ecovacs is

essentially at home within Missouri.



       17.     As Ecovacs has committed no acts enumerated under Missouri’s Long-Arm

Jurisdiction Statute, and there are insufficient minimum contacts between Ecovacs and the State




                                                3
  Case: 1:19-cv-00013-SNLJ Doc. #: 7 Filed: 03/08/19 Page: 4 of 5 PageID #: 19



of Missouri, this Court does not have personal jurisdiction over Ecovacs, and Ecovacs would be

deprived of due process if litigation were pursued in this State.



       18.     Accompanied with this Motion is a Memorandum of Law in Support further

explaining why this Court should dismiss the lawsuit.



       Wherefore, Defendant Ecovacs Robotics, Inc., respectfully requests that the Court grant

its Motion to Dismiss and grant such other relief as Defendant Ecovacs Robotics, Inc. may show

itself entitled and the Court deems to be reasonable, appropriate, and just.


                                              Respectfully submitted,

                                              Case Linden P.C.



                                              /s/ Cory R. Buck
                                              Cory R. Buck, MO 67702
                                              Trevor M. Bond, MO 67957
                                              2600 Grand Boulevard, Suite 300
                                              Kansas City, MO 64108
                                              Tel: (816) 979-1500
                                              Fax: (816) 979-1501
                                              cory.buck@caselinden.com
                                              trevor.bond@caselinden.com
                                              Attorneys for Defendant




                                                 4
  Case: 1:19-cv-00013-SNLJ Doc. #: 7 Filed: 03/08/19 Page: 5 of 5 PageID #: 20



                                     Certificate of Service

        I hereby certify that on March 8, 2019, a true and correct copy of the above and foregoing
was filed by electronic filing with the Clerk of the Court using the JIMS electronic filing system
which sent notice of electronic filing to the following:

Marisa L. Saber
Jonathan M. Levy
Cozen O'Connor
123 North Wacker Drive, Suite 1800
Chicago, IL 60606
Attorney for Plaintiff



                                                    /s/ Cory R. Buck
                                                    Cory R. Buck




                                                5
